Citation Nr: 0925130	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The evidence of record establishes that the Veteran's PTSD is 
related to his military service.


CONCLUSION OF LAW

Posttraumatic stress disorder is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Veteran served on active duty from April 1977 to March 
1980.  A review of his service treatment records (STRs) 
reveals that he was seen for complaints of pain in the right 
lower extremity on December 30, 1978.  The entry noted that 
the Veteran reported he had fallen off of a cliff that was 
approximately 50 feet high.  The Veteran was sent for x-rays.  
X-rays of the right lower leg revealed a non-displaced mid-
shaft fracture of the fibula.  

The Veteran submitted a claim wherein he sought entitlement 
to service connection for residuals of his right leg injury 
in December 1998.  He also sought entitlement to service 
connection for a back injury that he claimed occurred at the 
time of his fall from the cliff.

The Veteran was granted service connection for fracture of 
the right fibula in August 1999.  He was awarded a 
noncompensable disability rating.  His claim for service 
connection for a back disability was denied.

The Veteran submitted his current claim for entitlement to 
service connection for PTSD in July 2005.

Associated with the claims folder are VA treatment records 
for the period from January 2000 to October 2006.  The 
Veteran was seen for back pain in April 2000.  At that time 
he related that he fell 85 feet from a cliff in Okinawa.  
Additional treatment entries recorded the Veteran's history 
of falling from a cliff in service.  

The Veteran submitted a letter from a VA psychiatrist, Dr. 
D., in support of his claim for service connection for PTSD.  
The letter, dated in June 2005, described the Veteran as 
having had experienced traumatic events.  The psychiatrist 
said the Veteran was in a serious accident in service when he 
fell from a cliff and was seriously injured.  The 
psychiatrist said the Veteran re-experienced the trauma.  

VA treatment records reflect that Dr. D. saw the Veteran on 
an outpatient basis during most of 2005 and 2006.  Dr. D. 
provided diagnoses of PTSD at times and depression and opiod 
dependence at other times.

The Veteran was afforded a VA examination in March 2006.  He 
related a stressor of his falling 85 feet off a cliff during 
service.  The examiner listed a thorough review of the 
evidence of record and noted the Veteran's psychiatric 
history and history of medical treatment.  The Veteran was 
given diagnoses of depression, not otherwise specified, 
prescription medication dependence, nicotine dependence, and 
polysubstance abuse by history.  

The Veteran's claim for service connection for PTSD was 
denied in August 2006.  The Veteran was also denied 
entitlement to service connection for depression.  He has 
only appealed the denial of service connection for PTSD.

The Veteran was screened for participation in a PTSD 
evaluation program in October 2006.  In regard to his 
military service, the Veteran related a history of breaking 
his right leg in service when he climbed to the top of a 
cliff and fell.  This was noted as a traumatic event in 
service.  The three mental health screeners provided a 
detailed analysis of the Veteran's symptoms.  They also 
reported that his PTSD checklist - military version (PCL-M) 
score was a 71.  His DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM) score was noted to be 69.  The 
assessment reported that a cutoff score for the military 
population is 50 and that both of the Veteran's scores were 
consistent with PTSD.  

The Veteran's VA psychiatrist, Dr. D, submitted a second 
letter in December 2006.  She again reported that the Veteran 
experienced symptoms meeting the criteria for a diagnosis of 
PTSD.  The Veteran's fall off the cliff was identified as his 
stressor.  She reported that he re-experienced this event, 
had intrusive memories and recurring nightmares.  She said 
the Veteran had also been diagnosed with major depression.

The Veteran testified regarding his fall in service in March 
2008.  He noted that his accident was not investigated and he 
was not found to be injured due to willful misconduct.  

In reviewing the evidence of record, the Board finds that the 
stressor regarding the Veteran's fall in service to be 
corroborated by the evidence of record.  This is because he 
presented his history of the injury to his right leg 
contemporaneous with his injury in December 1978.  There is 
no evidence to contradict the Veteran's etiology of injury in 
his STRs or personnel records that are associated with the 
claims folder.  The Veteran later referred to the same fall 
when he sought service connection for residuals of his right 
leg fracture, and a back disorder, in 1998.  In subsequent 
years, and before his claim for service connection for PTSD, 
the Veteran has consistently provided details regarding his 
fall in service in the many VA and private treatment entries 
of record.  

The Board notes that the VA examiner of March 2006 did not 
find that the Veteran warranted a diagnosis of PTSD on any 
basis.  He specifically evaluated the Veteran in regard to 
his stressor involving the fall.  However, Dr. D. has 
provided multiple diagnoses of PTSD in her evaluation of the 
Veteran's psychiatric condition over a two-year period.  She 
has provided two written statements in support of his claim 
wherein the fall from the cliff in service is the traumatic 
event linked to his PTSD.  Finally, the screening for 
participation in a PTSD program from October 2006 determined 
the fall to be a traumatic event.  The screening further 
determined that the Veteran had PTSD related to the traumatic 
event.  

The Board finds that, based on the above evidence, there is a 
diagnosis of PTSD of record, there is a confirmed stressor, 
and there is a nexus between the Veteran's diagnosis of PTSD 
and his in-service stressor.  The evidence in favor of 
service connection outweighs the evidence against.  The 
Veteran's claim for service connection for PTSD is granted.

The Board notes that the Veteran has received repeated 
diagnoses of depression/major depression during the pendency 
of this appeal.  The Board further notes that service 
connection for depression was denied by way of the rating 
decision in August 2006.  The Veteran's notice of 
disagreement of August 2006 was expressly limited to the 
issue of PTSD.  Accordingly, the issue of service connection 
for an acquired psychiatric disorder, other than PTSD, is not 
for consideration at this time.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


